 



EXHIBIT 10.2
GUARANTY
     THIS GUARANTY dated as of May 29, 2007, is executed and delivered by
ARCHSTONE-SMITH TRUST, a Maryland real estate investment trust (“Guarantor”), in
favor of (a) MORGAN STANLEY SENIOR FUNDING, INC., in its capacity as Agent (the
“Agent”) for the Lenders under that certain Credit Agreement dated as of May 29,
2007 by and among ARCHSTONE-SMITH OPERATING TRUST (the “Borrower”),
Archstone-Smith Trust, the financial institutions party thereto and their
assignees in accordance therewith (the “Lenders”), and the Agent (as the same
may be amended, restated, supplemented or otherwise modified from time to time
in accordance with its terms, the “Credit Agreement”) and (b) the Lenders.
     WHEREAS, pursuant to the Credit Agreement, the Lenders have made available
to the Borrower certain financial accommodations on the terms and conditions set
forth in the Credit Agreement;
     WHEREAS, Guarantor is the direct or indirect parent of the Borrower;
     WHEREAS, the Borrower and Guarantor, though separate legal entities, are
mutually dependent on each other in the conduct of their respective businesses
as an integrated operation and have determined it to be in their mutual best
interests to obtain financing from the Agent and the Lenders through their
collective efforts;
     WHEREAS, Guarantor acknowledges that it will receive direct and indirect
benefits from the Agent and the Lenders making such financial accommodations
available to the Borrower under the Credit Agreement and, accordingly, Guarantor
is willing to guarantee the Borrower’s obligations to the Agent and the Lenders
on the terms and conditions contained herein; and
     WHEREAS, Guarantor’s execution and delivery of this Guaranty is one of the
conditions precedent to the Agent and the Lenders making, or continuing to make,
such financial accommodations to the Borrower.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by Guarantor, Guarantor agrees as
follows:
     Section 1. Guaranty. Guarantor hereby absolutely and unconditionally
guaranties the due and punctual payment and performance of all of the following
(collectively referred to as the “Obligations”): (a) all indebtedness and
obligations owing by the Borrower to any of the Lenders or the Agent under or in
connection with the Credit Agreement and any other Credit Document, including
without limitation, the repayment of all principal of the Loans made by the
Lenders to the Borrower under the Credit Agreement and the payment of all
interest, fees, charges, reasonable attorneys fees and other amounts payable to
any Lender or the Agent thereunder or in connection therewith; (b) any and all
extensions, renewals, modifications, amendments or substitutions of the
foregoing; and (c) all expenses, including, without limitation, reasonable
attorneys’ fees and disbursements, that are incurred by the Lenders or the Agent
in the enforcement of any of the foregoing or any obligation of Guarantor
hereunder.
     Section 2. Guaranty of Payment and Not of Collection. This Guaranty is a
guaranty of payment, and not of collection, and a debt of Guarantor for its own
account. Accordingly, the Lenders and the Agent shall not be obligated or
required before enforcing this Guaranty against Guarantor: (a) to pursue any
right or remedy the Lenders or the Agent may have against the Borrower, any
other guarantor or any other Person or commence any suit or other proceeding
against the Borrower, any other guarantor or any other Person in any court or
other tribunal; (b) to make any claim in a liquidation or bankruptcy of the
Borrower, any other guarantor or any other Person; or (c) to make demand of the
Borrower, any other guarantor or any other Person or to enforce or seek to
enforce or realize upon any collateral security held by the Lenders or the Agent
which may secure any of the Obligations. In this connection, Guarantor hereby
waives its right to require any holder of the Obligations to take action against
the Borrower as provided by any Legal Requirement.
     Section 3. Guaranty Absolute. Guarantor guarantees that the Obligations
will be paid strictly in accordance with the terms of the documents evidencing
the same, regardless of any Legal Requirement now or hereafter in

 



--------------------------------------------------------------------------------



 



effect in any jurisdiction affecting any of such terms or the rights of the
Agent or the Lenders with respect thereto. The liability of Guarantor under this
Guaranty shall be absolute and unconditional in accordance with its terms and
shall remain in full force and effect without regard to, and shall not be
released, suspended, discharged, terminated or otherwise affected by, any
circumstance or occurrence whatsoever, including without limitation, the
following (whether or not Guarantor consents thereto or has notice thereof):
     (a) (i) any change in the amount, interest rate or due date or other term
of any of the Obligations, (ii) any change in the time, place or manner of
payment of all or any portion of the Obligations, (iii) any amendment or waiver
of, or consent to the departure from or other indulgence with respect to, the
Credit Agreement, any other Credit Document, or any other document or instrument
evidencing or relating to any Obligations, or (iv) any waiver, renewal,
extension, addition, or supplement to, or deletion from, or any other action or
inaction under or in respect of, the Credit Agreement, any of the other Credit
Documents, or any other documents, instruments or agreements relating to the
Obligations or any other instrument or agreement referred to therein or
evidencing any Obligations or any assignment or transfer of any of the
foregoing;
     (b) any lack of validity or enforceability of the Credit Agreement, any of
the other Credit Documents, or any other document, instrument or agreement
referred to therein or evidencing any Obligations or any assignment or transfer
of any of the foregoing;
     (c) any furnishing to the Agent or the Lenders of any security for the
Obligations, or any sale, exchange, release or surrender of, or realization on,
any collateral security for the Obligations;
     (d) any settlement or compromise of any of the Obligations, any security
therefor, or any liability of any other party with respect to the Obligations,
or any subordination of the payment of the Obligations to the payment of any
other liability of the Borrower;
     (e) any bankruptcy, insolvency, reorganization, composition, adjustment,
dissolution, liquidation or other like proceeding relating to any other
guarantor, the Borrower or any other Person, or any action taken with respect to
this Guaranty by any trustee or receiver, or by any court, in any such
proceeding;
     (f) any nonperfection of any security interest or other Lien on any of the
collateral securing any of the Obligations;
     (g) any act or failure to act by the Borrower or any other Person which may
adversely affect Guarantor’s subrogation rights, if any, against the Borrower to
recover payments made under this Guaranty;
     (h) any application of sums paid by the Borrower or any other Person with
respect to the liabilities of the Borrower to the Agent or the Lenders,
regardless of what liabilities of the Borrower remain unpaid;
     (i) any defect, limitation or insufficiency in the borrowing powers of the
Borrower or in the exercise thereof; or
     (j) any other circumstance which might otherwise constitute a defense
available to, or a discharge of, Guarantor hereunder.
     Section 4. Action with Respect to Obligations. The Lenders and the Agent
may, at any time and from time to time, without the consent of, or notice to,
Guarantor, and without discharging Guarantor from its obligations hereunder take
any and all actions described in Section 3 and may otherwise: (a) amend, modify,
alter or supplement the terms of any of the Obligations, including, but not
limited to, extending or shortening the time of payment of any of the
Obligations or the interest rate that may accrue on any of the Obligations;
(b) amend, modify, alter or supplement the Credit Agreement or any other Credit
Document; (c) sell, exchange, release or otherwise deal with all, or any part,
of any collateral securing any of the Obligations; (d) release any Person liable
in any manner for the payment or collection of the Obligations; (e) exercise, or
refrain from exercising, any rights against the Borrower or any other Person
(including, without limitation, any other guarantor); and (f) apply any sum, by
whomsoever paid or however realized, to the Obligations in such order as the
Lenders or the Agent shall elect.

 



--------------------------------------------------------------------------------



 



     Section 5. [Reserved]
     Section 6. Covenants. Guarantor specifically agrees that to the extent
Guaranty Proceeds (as defined in Section 7.3(a) of the Credit Agreement) are
distributed to holders of Public Debt or their respective trustees (as defined
in Section 7.3(a) of the Credit Agreement) pursuant to Section 7.3 of the Credit
Agreement, the Obligations will not be deemed to be reduced by any such
distributions and Guarantor shall continue to make payments under this Guaranty
until such time as the Obligations have been paid in full (and the Commitment
has been terminated), after taking into account any such distributions of
payments hereunder in report of Indebtedness other than the Obligations.
     Section 7. Waiver. Guarantor, to the fullest extent permitted by applicable
law, hereby waives notice of acceptance hereof or any presentment, demand,
protest or notice of any kind, and any other act or thing, or omission or delay
to do any other act or thing, which in any manner or to any extent might vary
the risk of Guarantor or which otherwise might operate to discharge Guarantor
from its obligations hereunder.
     Section 8. Inability to Accelerate Loan. If the Agent and/or the Lenders
are prevented from demanding or accelerating payment thereof by reason of any
automatic stay or otherwise, the Agent and/or the Lenders shall be entitled to
receive from Guarantor, upon demand therefor, the sums which otherwise would
have been due had such demand or acceleration occurred.
     Section 9. Reinstatement of Obligations. Guarantor agrees that this
Guaranty shall continue to be effective or be reinstated, as the case may be,
with respect to any Obligations if at any time payment of any such Obligations
is rescinded or otherwise must be restored by the Agent and/or the Lenders upon
the bankruptcy or reorganization of the Borrower or Guarantor or otherwise.
     Section 10. Subrogation. Until all of the Obligations shall have been
indefeasibly paid in full, Guarantor shall not have any right of subrogation and
Guarantor hereby waives any right to enforce any remedy which the Agent and/or
the Lenders now have or may hereafter have against the Borrower, and Guarantor
hereby waives any benefit of, and any right to participate in, any security or
collateral given to the Agent and the Lenders to secure payment or performance
of any of the Obligations.
     Section 11. Payments Free and Clear. All sums payable by Guarantor
hereunder, whether of principal, interest, fees, expenses, premiums or
otherwise, shall be paid in full, without set-off or counterclaim or any
deduction or withholding whatsoever (including any withholding tax or liability
imposed by any Governmental Authority, or any Legal Requirement promulgated
thereby), and if Guarantor is required by such Legal Requirement or by such
Governmental Authority to make any such deduction or withholding, Guarantor
shall pay to the Agent and the Lenders such additional amount as will result in
the receipt by the Agent and the Lenders of the full amount payable hereunder
had such deduction or withholding not occurred or been required.
     Section 12. Set-off. In addition to any rights now or hereafter granted
under applicable law and not by way of limitation of any such rights, each
Lender is hereby authorized by Guarantor, at any time or from time to time,
without notice to Guarantor or to any other Person, any such notice being hereby
expressly waived, but subject to receipt of Agent’s prior written consent, to
set-off and to appropriate and to apply any and all deposits (general or
special, including, but not limited to, indebtedness evidenced by certificates
of deposit, whether matured or unmatured) and any other indebtedness at any time
held or owing by such Lender or any Affiliate of such Lender, to or for the
credit or the account of Guarantor against and on account of any of the
Obligations then due and owing after the expiration of any applicable grace
periods. Guarantor agrees, to the fullest extent it may effectively do so under
applicable law, that any holder of a participation in a Note, whether or not
acquired pursuant to the applicable provisions of the Credit Agreement, may
exercise rights of setoff or counterclaim and other rights with respect to such
participation as fully as if such holder of a participation were a direct
creditor of Guarantor in the amount of such participation.
     Section 13. Subordination. Guarantor hereby expressly covenants and agrees
for the benefit of the Agent and the Lenders that all obligations and
liabilities of the Borrower to Guarantor of whatever description, including
without limitation, all intercompany receivables of Guarantor from the Borrower
(collectively, the “Junior Claims”) shall be subordinate and junior in right of
payment to all Obligations. If an Event of Default shall have occurred and

 



--------------------------------------------------------------------------------



 



be continuing, then Guarantor shall not accept any direct or indirect payment
(in cash, property, securities by setoff or otherwise) from the Borrower on
account of or in any manner in respect of any Junior Claim until all of the
Obligations have been indefeasibly paid in full.
     Section 14. Avoidance Provisions. It is the intent of Guarantor, the Agent
and the Lenders that in any Proceeding, Guarantor’s maximum obligation hereunder
shall equal, but not exceed, the maximum amount which would not otherwise cause
the obligations of Guarantor hereunder (or any other obligations of Guarantor to
the Agent and the Lenders) to be avoidable or unenforceable against Guarantor in
such Proceeding as a result of applicable law, including without limitation,
(a) Section 548 of the Bankruptcy Code of 1978, as amended (the “Bankruptcy
Code”) and (b) any state fraudulent transfer or fraudulent conveyance act or
statute applied in such Proceeding, whether by virtue of Section 544 of the
Bankruptcy Code or otherwise. The applicable laws under which the possible
avoidance or unenforceability of the obligations of Guarantor hereunder (or any
other obligations of Guarantor to the Agent and the Lenders) shall be determined
in any such Proceeding are referred to as the “Avoidance Provisions”.
Accordingly, to the extent that the obligations of Guarantor hereunder would
otherwise be subject to avoidance under the Avoidance Provisions, the maximum
Obligations for which Guarantor shall be liable hereunder shall be reduced to
that amount which, as of the time any of the Obligations are deemed to have been
incurred under the Avoidance Provisions, would not cause the obligations of
Guarantor hereunder (or any other obligations of Guarantor to the Agent and the
Lenders), to be subject to avoidance under the Avoidance Provisions. This
Section is intended solely to preserve the rights of the Agent and the Lenders
hereunder to the maximum extent that would not cause the obligations of
Guarantor hereunder to be subject to avoidance under the Avoidance Provisions,
and neither Guarantor nor any other Person shall have any right or claim under
this Section as against the Agent and the Lenders that would not otherwise be
available to such Person under the Avoidance Provisions.
     Section 15. Information. Guarantor assumes all responsibility for being and
keeping itself informed of the financial condition of the Borrower and of all
other circumstances bearing upon the risk of nonpayment of any of the
Obligations and the nature, scope and extent of the risks that Guarantor assumes
and incurs hereunder, and agrees that none of the Agent or any Lender shall have
any duty whatsoever to advise Guarantor of information regarding such
circumstances or risks.
     Section 16. Governing Law. THIS GUARANTY SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS EXECUTED IN AND TO BE PERFORMED ENTIRELY WITHIN THAT
STATE.
     Section 17. JURISDICTION, VENUE. GUARANTOR HEREBY IRREVOCABLY SUBMITS TO
THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND THE
UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK AND AGREES
AND CONSENTS THAT SERVICE OF PROCESS MAY BE MADE UPON IT IN ANY SUIT, ACTION OR
PROCEEDING ARISING OUT OF THIS GUARANTY OR ANY OF THE OTHER CREDIT DOCUMENTS BY
MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, RETURN
RECEIPT REQUESTED, TO GUARANTOR AT THE ADDRESS SET FORTH AFTER ITS SIGNATURE.
GUARANTOR HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY
OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT,
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY OR ANY OF THE
OTHER CREDIT DOCUMENTS IN THE COURTS OF THE STATE OF NEW YORK LOCATED IN NEW
YORK COUNTY, OR IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
NEW YORK, AND HEREBY FURTHER IRREVOCABLY WAIVES ANY CLAIMS THAT ANY SUCH SUIT,
ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM. GUARANTOR (A) AGREES TO DESIGNATE AND MAINTAIN AN AGENT FOR
SERVICE OF PROCESS IN THE STATE OF NEW YORK IN CONNECTION WITH ANY SUCH SUIT,
ACTION OR PROCEEDING AND TO DELIVER TO THE AGENT EVIDENCE THEREOF AND (B)
IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED
COURTS IN ANY SUCH SUIT, ACTION OR PROCEEDING BY PROVIDING SUCH SERVICE OF
PROCESS TO SUCH AGENT FOR SERVICE OF PROCESS. NOTHING HEREIN SHALL AFFECT THE
RIGHT OF THE AGENT OR THE LENDERS TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE
PROCEED AGAINST GUARANTOR IN ANY JURISDICTION OR TO SERVE PROCESS IN ANY MANNER
PERMITTED BY APPLICABLE LAW. GUARANTOR HEREBY IRREVOCABLY AGREES

 



--------------------------------------------------------------------------------



 



THAT ANY SUIT, ACTION OR PROCEEDING AGAINST THE AGENT OR ANY LENDER ARISING OUT
OF OR IN CONNECTION WITH THIS GUARANTY OR THE OTHER CREDIT DOCUMENTS SHALL BE
BROUGHT AND MAINTAINED IN THE COURTS OF THE STATE OF NEW YORK LOCATED IN NEW
YORK COUNTY, OR THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
NEW YORK.
     Section 18. Loan Accounts. The Agent may maintain books and accounts
setting forth the amounts of principal, interest and other sums paid and payable
with respect to the Obligations, and in the case of any dispute relating to any
of the outstanding amount, payment or receipt of Obligation or otherwise, the
entries in such account shall be binding upon Guarantor as to the outstanding
amount of such Obligations and the amounts paid and payable with respect thereto
absent manifest error. The failure of the Agent to maintain such books and
accounts shall not in any way relieve or discharge Guarantor of any of its
obligations hereunder.
     Section 19. Waiver of Remedies. No delay or failure on the part of the
Agent or the Lenders in the exercise of any right or remedy it may have against
Guarantor hereunder or otherwise shall operate as a waiver thereof, and no
single or partial exercise by the Agent or the Lenders of any such right or
remedy shall preclude other or further exercise thereof or the exercise of any
other such right or remedy.
     Section 20. Successors and Assigns. Each reference herein to the Agent or
the Lenders shall be deemed to include such Person’s respective successors and
assigns (including, but not limited to, any holder of the Obligations) in whose
favor the provisions of this Guaranty also shall inure, and each reference
herein to Guarantor shall be deemed to include the Guarantor’s successors and
assigns, upon whom this Guaranty also shall be binding. The Lenders and the
Agent may, in accordance with the applicable provisions of the Credit Agreement,
assign, transfer or sell any Obligation, or grant or sell participation in any
Obligations, to any Person or entity without the consent of, or notice to,
Guarantor and without releasing, discharging or modifying Guarantor’s
obligations hereunder. Guarantor hereby consents to the delivery by the Agent or
any Lender to any assignee, transferee or participant of any financial or other
information regarding the Borrower or Guarantor. Guarantor may not assign or
transfer its obligations hereunder to any Person.
     Section 21. Amendments. This Guaranty may not be amended except as provided
in the Credit Agreement.
     Section 22. Payments. All payments made by Guarantor pursuant to this
Guaranty shall be made in Dollars, in immediately available funds to the Agent
at its address set forth in the Credit Agreement, not later than 12:00 noon, New
York, New York time on the date one (1) Business Day after demand therefor.
     Section 23. Notices. All notices, requests and other communications
hereunder shall be in writing and shall be given as provided in the Credit
Agreement. Guarantor’s address for notice is set forth below its signature
hereto.
     Section 24. Severability. In case any provision of this Guaranty shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.
     Section 25. Headings. Section headings used in this Guaranty are for
convenience only and shall not affect the construction of this Guaranty.
     Section 26. Definitions. (a) For the purposes of this Guaranty:
     “Proceeding” means any of the following: (i) a voluntary or involuntary
case concerning Guarantor shall be commenced under the Bankruptcy Code or any
other applicable bankruptcy laws; (ii) a custodian (as defined in the Bankruptcy
Code or any other applicable bankruptcy laws) is appointed for, or takes charge
of, all or any substantial part of the property of Guarantor; (iii) any other
proceeding under any applicable law, domestic or foreign, relating to
bankruptcy, insolvency, reorganization, winding-up or composition for adjustment
of debts, whether now or hereafter in effect, is commenced relating to
Guarantor; (iv) Guarantor is adjudicated insolvent or bankrupt; (v) any order of
relief or other order approving any such case or proceeding is entered by a
court of competent jurisdiction;

 



--------------------------------------------------------------------------------



 



(vi) Guarantor makes a general assignment for the benefit of creditors;
(vii) Guarantor shall fail to pay, or shall state that it is unable to pay, or
shall be unable to pay, its debts generally as they become due; (viii) Guarantor
shall call a meeting of its creditors with a view to arranging a composition or
adjustment of its debts; (ix) Guarantor shall by any act or failure to act
indicate its consent to, approval of or acquiescence in any of the foregoing; or
(x) any corporate action shall be taken by Guarantor for the purpose of
effecting any of the foregoing.
     (b) Capitalized terms not otherwise defined herein are used herein with the
respective meanings given them in the Credit Agreement.
     Section 27. WAIVER OF JURY TRIAL. GUARANTOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY SUIT, ACTION OR PROCEEDING RELATING
TO THIS GUARANTY AND FOR ANY COUNTERCLAIM THEREIN.
     IN WITNESS WHEREOF, Guarantor has duly executed and delivered this Guaranty
as of the date and year first written above.
ARCHSTONE-SMITH TRUST
By: /s/ Michael R. Berman
Name: Michael R. Berman
Title: Group Vice President
Address:
9200 E. Panorama Circle
Suite 400
Englewood, Colorado 80112
Attention: Corporate Finance

 